 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
     Attorneys for Defendant
 6   JOSE L. RAMIREZ, JR.

 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-mj-00168-SAB

12                         Plaintiff,              STIPULATION TO CONTINUE
                                                   SENTENCING HEARING;
13   vs.                                           ORDER

14   JOSE L. RAMIREZ, JR.,                         Date: January 16, 2020
                                                   Time: 10:00 a.m.
15                         Defendant.              Judge: Hon. Stanley A. Boone

16
17          IT IS HEREBY STIPULATED by and between the parties, through their respective

18   counsel, Special Assistant United States Attorney William Taylor, Counsel for Plaintiff, and

19   Assistant Federal Defender Matthew Lemke, Counsel for Defendant, Jose L. Ramirez, Jr., that

20   the sentencing hearing currently set for January 16, 2020, may be rescheduled to February 20,

21   2020, at 10:00 a.m.

22          The reason for this request is that defense counsel needs additional time to obtain records

23   and speak with Mr. Ramirez. The requested date is a mutually agreeable date for both parties.

24   ///

25   ///

26   ///

27   ///

28   ///
 1                                                         Respectfully submitted,
 2
                                                           MCGREGOR W. SCOTT
 3                                                         United States Attorney
 4   Dated: January 10, 2020                               /s/ William Taylor
                                                           WILLIAM TAYLOR
 5                                                         Special Assistant United States Attorney
                                                           Attorney for Plaintiff
 6
 7                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
 8
 9   Dated: January 10, 2020                               /s/ Matthew Lemke
                                                           MATTHEW LEMKE
10                                                         Assistant Federal Defender
                                                           Attorneys for Defendant
11                                                         JOSE L. RAMIREZ, JR.
12
13
14                                               ORDER
15            For the reasons set forth above, the requested continuance is granted for good cause. The
16   sentencing hearing as to Jose L. Ramirez, Jr. currently set for January 16, 2020 is continued to
17   February 20, 2020, at 10:00 a.m., in Courtroom 4 before Judge Stanley A. Boone.
18
19   IT IS SO ORDERED.
20
     Dated:     January 13, 2020
21                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

     Eche                                            -2-
